STONE, C. J.
There is no controversy in this case that the store-house and lot in Troy were subject to the execution in favor of Lehman, Durr & Co., under which they were sold. To the extent the proceeds were required to pay that claim, the sale was rightfully made. But the sale was entire, yielding a surplus above the execution. That was an unavoidable result, or it was an abuse. If the property was not reasonably susceptible of division, so as to sell only a part, and satisfy the execution with the proceeds of the part sold, then it was unavoidable. ¥e feel bound to presume such was the case, for two reasons : first, there is no complaint' on account of the entirety of the sale; and, second, in the absence of proof to the contrary, we presume the sheriff did his duty. The sale being entire, a surplus was left, and that surplus was money, having become such by a rightful sale ; and it results necessarily, that that money became the property of the person, whoever it *347might be, who owned the residuum of the property, after paying the Lehman, Durr & Co. debt.
The claim of Mrs. Seals rests on a voluntary conveyance made by her husband, S. J. Seals, to her, alleged tobear date June 17, 1881. Holloway’s claim, as shown by his complaint filed, is a note made by said S. J. Seals, bearing date July 27, 1881. There was conflict in the testimony, whether in fact the deed was executed before the debt was incurred by S. J. Seals, under which Holloway made claim ; and, conceding, for argument’s sake, that the deed of gift was prior to the creation of the debt to Holloway, there was conflict in the testimony, whether or not the deed of gift was made with actual fraudulent intent, so as to render the property liable to debts incurred afterwards. These were the issues of fact raised before the jury. The court, at the request of plaintiff, gave to the jury the written charge, that if they believed the evidence, they should find the issue in favor of the plaintiff, Holloway’s administrator. This ruling is assigned as error. In the bill of exceptions it is shown that the circuit judge’s ruling was influenced by his opinion, that if Mrs. Seals was entitled to the money, she could assert her claim only in the Chancery Court.
There is, neither in the the transcript, nor in the argument of counsel, anything by which we can determine on what ground the ruling of the court is attempted to be justified. If it be rested on the principle, that the deed from Seals to his wife could, at most, vest an equitable title in her (McMillan v. Peacock, 57 Ala. 127), and that such equitable title will not uphold an action at law, the answer is, that that principle does not apply when money is the subject of contestation. Assumpsit for money had and received is, to some extent, an equitable remedy, and may he maintained when one man hold’s money which, ex mquo et bono, belongs to another, unless there is a trust account, or some matter of purely equitable cognizance, involved in the controversy. — Boggs v. Price, 64 Ala. 514; Westmoreland v. Foster, 60 Ala. 447; Collier v. Faulk, 69 Ala. 58.
"We have seen that, by legitimate methods, the claim of Mrs. Seals in the house and lot had become money. If her theory of the facts be the true one, that money, ex mquo et bono, belonged to her. The Circuit Court erred in taking from the jury the consideration of the inquiry, whether the deed of gift antedated the creation of the debt to Holloway, and whether or not it was not tainted with intentional fraud. — Niolin, v. Hamner, 22 Ala. 578; Hurt v. Redd, 64 Ala. 85 ; State v. Pool, 5 Ire. Law, 105; State v. Read, 6 Ib. 80; Averill v. Loucks, 6 Barb. 470.
Lest injustice be done in the further progress of this case, *348we will notice certain other points suggested by the record. Holloway instituted suit against Seals, February 6, 1882. On the same day, he made the statutory affidavit, gave bond, and sued out statutory garnishment 'in aid- of his suit, summoning Morgan, sheriff, as garnishee. On the 28th April, 1882, the death of defendant Seals was suggested, and leave was granted to revive. Morgan was subsequently appointed his administrator, and the suit was revived against him as such. At the April term, 1882, Morgan, the garnishee, answered, stating a sutn of money in his hands, surplus of the proceeds of the sale of the house and lot under the Lehman, Durr & Co. execution. At the next October term, 1882, Morgan, with leave, amended his answer, setting forth that Mrs. R. C. Seals claimed the money as hers; and notice was ordered to her, returnable to the Spring term, 1883, requiring her to come in and contest with plaintiff the bonafides of the transfer. She came in, and propounded her claim, founded on the said voluntary deed of June 17, 1881. An issue was formed, and that issue was tried, and determined against Mrs. Seals, at the April term, 1884. The main suit against Morgan, administrator of Seals, was not tried until October term, 1884. Before that time, the estate of Mr. Seals had been declared and decreed insolvent; and the purpose of the trial was not to obtain an active, available judgment against Seals’ estate, but to ascertain and establish the amount due, that it might be certified to the Probate Court, as a valid claim against the insolvency. — Code of 1876, § 2581. Such was the course pursued in this case. As early as May 9, 1884, Morgan, the administrator, suggested, or pleaded, that the estate of his intestate, Seals, had been declared insolvent. Tet, notwithstanding the main suit against Morgan, administrator, had not been tried, and it could not then be shown whether any and what judgment would be rendered in such main suit, at the termination of the contested trial between Holloway’s administrator and Mrs. Seals, at the Spring term, 1884, a judgment was rendered, that the plaintiff recover of Morgan, the garnishee, the sum admitted in his answer to be in. his hands, and execution was ordered to issue. The judgment went too far. It should, at that stage, have only adjudged her claim to be invalid, and further, that she pay the costs of the contest. The question of the garnishee’s liability on his answer should have been continued, until judgment was recovered in the main cause. Till then plaintiff had no predicate, or foundation for a judgment against the garnishee.
A graver question : Seals’ estate was decreed insolvent, before the trial of the main suit. There never was, or could be a judgment proper — a vital judgment — recovered in that suit. The decree of insolvency of Seals’ estate, rendered before final *349judgment against it, was a perfect bar to the plaintiff’s right of recovery against the garnishee. — McEachin v. Reid, 40 Ala. 410; Drake on Attachments, 6th ed. § 459; Woolfolk v. Ingram, 53 Ala. 11; McClellan v. Lipscomb, 56 Ala. 255; Phillips v. Ash, 63 Ala. 414; Giddens v. Williamson, 65 Ala. 439.
Beversed and remanded.